963 F.2d 378
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas J. ERATH, Plaintiff-Appellant,v.XIDEX CORPORATION;  Craig M. Gentner;  Bert L. Zaccaria,Defendants-Appellees.Douglas J. ERATH, Plaintiff-Appellee,v.XIDEX CORPORATION;  Craig M. Gentner;  Bert L. Zaccaria,Defendants-Appellants.
Nos. 91-15306, 91-15460.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 15, 1992.Decided May 1, 1992.

Before HUG, TANG and T.G. NELSON, Circuit Judges.

ORDER

1
The district court order filed February 7, 1991 is AFFIRMED for the reasons stated in the Advisory Opinion of the magistrate filed June 11, 1990 and adopted by the district court on February 6, 1991.   The request for attorney's fees is denied.   Xidex is awarded its costs on appeal.